Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 7, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “the probability is based on a second behavior of the third agent observed by the second agent prior to the third agent performing the first behavior”. It is not clear what the underlined part means and the specification doesn’t provide any further details. The specification states (e.g. [0068]) “In one configuration, the risky behavior module 408 determines a probability for each one of a set of potential second behaviors of a first agent based on an observed first behavior of the first agent at a first time period”, i.e. after observing a 1st behavior, the probability of a 2nd behavior is determined. Further clarification is required. In the art rejection of claim 7 below, the underlined part is ignored.

A similar argument applies to claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 2, 7 - 9, 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017192144A1.

Regarding claim 1, WO2017192144A1 discloses a method for controlling a driving behavior performed by a first agent (Figs. 7A & 7B discloses method; block 702 discloses host vehicle, wherein the 1st agent is interpreted as the host vehicle), comprising:
navigating, by the first agent, through an environment according to a trajectory and a velocity (Figs 4C, 5A-5C disclose several vehicles navigating through different environments; [0003] discloses “…. based on at least one of a position, a heading, and a speed of the host vehicle relative to the geographic position of the other vehicles …”; wherein the 1st agent is the host vehicle);
identifying a third agent as a potential risk based on the third agent performing a first behavior associated with a high threat ([0017] discloses “The V2V information may in particular comprise basic safety messages that contain latitude, longitude, heading, and speed information of vehicles within the surroundings of the host vehicle. The view selector may assign a threat score for each vehicle identified by a basic safety message, thereby identifying the likelihood of a collision with that vehicle“; Figs. 7A & 7B, blocks 702 – 722; [0103] – [0109] disclose identifying vehicles in the vicinity as high threat vehicles; [0095] discloses calculating a probability of collision and comparing with a threshold);
and autonomously engaging a defensive driving mode in response to receiving the message (middle of [0112] discloses “…and adjusting vehicle operating conditions of the host vehicle based on the relevant threat vehicle”; wherein adjusting; [0104] discloses “The vehicle operating conditions may include a location, a heading, and a speed of the one or more vehicles”; wherein engaging a defensive mode would occur when the vehicle operating conditions are changed i.e. speed or heading changed to avoid a collision; Fig. 3, [0063] discloses “The in-vehicle computing system 300 may perform one or more of the methods described herein in some embodiments …”, wherein autonomously engaging the defensive mode would be done automatically by block 300);
and adjusting one or both of the trajectory or the velocity in response to autonomously engaging the defensive driving mode (middle of [0112] discloses “…and adjusting vehicle operating conditions of the host vehicle based on the relevant threat vehicle”; wherein adjusting; [0104] discloses “The vehicle operating conditions may include a location, a heading, and a speed of the one or more vehicles”).  
WO2017192144A1 does not explicitly disclose receiving, from a second agent, a risk identification message and that the probability that is less than a threshold. 
However, WO2017192144A1 discloses a V2V system in which all vehicles communicate  safety messages with each other with each other ([0017] discloses “The V2V information may in particular comprise basic safety messages that contain latitude, longitude, heading, and speed information of vehicles within the surroundings of the host vehicle”; [0040]; [0042]). Each vehicle also calculates the trajectory of all other vehicles, therefore their intersection is known ([0092]). Hence, since any vehicle can determine a collision between any two other vehicles, it can send that information to the other two vehicles as part of the safety message. Under Rationales for Obviousness (MPEP 2143, Rationales E and F), this is obvious to try or an obvious variation, which can be easily performed by one of ordinary skill in the art, since all vehicle trajectories are known, along with their intersections and the vehicles are already communicating with each other in V2V mode. Therefore, a safety message already being sent can be modified to send additional information to identify high threat vehicles. This modified message is interpreted as the risk identification message. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to modify the safety messages already being sent to create a risk identification message as this would expand the system’s capabilities by allowing a vehicle to identify high risk vehicles for all other vehicles, not just itself. 
WO2017192144A1 does a comparison with a threshold. WO2017192144A1’s method checks for probability greater than a threshold whereas claim 1 recites checking when the probability is less than a threshold. These are obvious variations of each other and is based on what is compared and what action is taken. One of ordinary skill in the art can easily change the logic from comparing above a threshold to comparing below a threshold. Under Rationales for Obviousness (MPEP 2143, Rationale F), these are obvious variation so each other and therefore not considered patentable. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use either greater than or less than for a comparison, based on data that is compared and the desired action to be taken.


Regarding claim 2, WO2017192144A1 discloses receiving the risk identification message via at least one of a vehicle-to-vehicle network, a vehicle-to-everything network, a vehicle-to-infrastructure network, a vehicle-to-network network, a vehicle- to-pedestrian network, or a combination thereof ([0040]). Risk identification message is analyzed as in claim 1 above.



Regarding claim 7, WO2017192144A1 discloses the probability is based on a second behavior of the third agent observed by the second agent and at least one of environmental conditions, driving regulation, lane geometry, or a combination thereof (example given in Fig. 5C; threat score shown for each vehicle. Threat score will change as vehicle moves, so if vehicle 3 moves towards the intersection, its threat score will increase since vehicle 1 wants to make a left turn, indicated by left arrow. In this case, vehicles 1 and 2 observe vehicle 3. Lane geometry shown by intersection).


Claim 8 is similarly analyzed as claim 1, with claim 8 reciting equivalent apparatus limitations. The additional elements processor, memory are disclosed by WO2017192144A1 (Fig. 3, elements 314, 416).

Claim 9 is similarly analyzed as claim 2.

Claim 14 is similarly analyzed as claim 7.

Claim 15 is similarly analyzed as claim 1.

Claim 16 is similarly analyzed as claim 2.




Allowable Subject Matter
Claims 3 - 6, 10 - 13, 17 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to collision risk detection in V2V/V2X systems:

Rubin et al. (US 10292136) discloses V2V Safety System Using Learned Signal Timing.
Brandmaier et al. (US 9959763) discloses Vehicle-to-vehicle Accident Detection.
Ji et al. (US 10909854) discloses determines the probability of collision with the another vehicle by using the traffic light state information received by the communication device and the speed information of the another vehicle detected by the radar. (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632